DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-23, 25-29, 32-36, and 39-42 are allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Levine et al (US 2006/0161139 A1) in view of Errico et al (US 2016/0022461 A1) which does not teach or render obvious the cumulative claim limitations. It is noted that the combination teaches a device for implanting in a gastrointestinal system of a patient, comprising: an anchor having a circumferential surface, wherein the circumferential surface of the anchor is configured to exert a radially outward force in at least two opposing directions on a wall of a gastrointestinal tract; a flow modulator configured to be inserted in an intestine, wherein the flow modulator defines an enclosed interior space to hold a fill material, wherein the flow modulator is coupled to the anchor such that a proximalmost end of the flow modulator is distal to the anchor and there is a gap between the proximalmost end of the flow modulator and the anchor along a longitudinal axis of the flow modulator; and a sleeve including a lumen defined by a membrane; wherein the flow modulator is positioned in the lumen, and the device is configured to be positioned in an intestine, such that chyme may flow around the flow modulator and the flow modulator exerts no influence on a peristaltic action of the intestine, and wherein the sleeve is coupled to the anchor such that a proximalmost end of the sleeve is distal to the anchor and there is a gap between the proximalmost end of the sleeve and the anchor along a longitudinal axis of the sleeve.
However, the prior art either individually or in combination with, does not teach or render obvious wherein the flow modulator includes preformed curves along a length of the flow modulator, or wherein a cross- sectional area of a first region of the flow modulator is larger than a cross-sectional area of a second region of the flow modulator within the context of the cumulative claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774